Shaw, C. J.
The object and purpose of the statute are to secure certain articles necessary to the well-being and sustenance of the debtor, his wife and family, from being taken on execution for debt. "When a right is granted, either by an individual, or by a statute, the means of securing the right are aise *212granted by implication. If it were necessary to the exemption that the animal should be actually giving milk at the time, then almost any cow must be liable to be taken on execution at some time of the year. The court are of opinion that if the debtor has honestly taken a heifer calf with the expectation and purpose of keeping her for a cow, she is within the true and equitable meaning of the statute. Exceptions overruled.